


EXECUTION VERSION



--------------------------------------------------------------------------------





CHEYENNE LIGHT, FUEL AND POWER COMPANY
TO
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS TRUSTEE
____________
Second Supplemental Indenture


Dated as of October 1, 2014
____________
4.53% SERIES 2014 FIRST MORTGAGE BONDS DUE OCTOBER 20, 2044
____________
Supplemental to Restated Indenture of Mortgage, Deed of Trust,
Security Agreement and Financing Statement
Dated as of November 20, 2007



--------------------------------------------------------------------------------

THIS SECOND SUPPLEMENT TO RESTATED INDENTURE OF MORTGAGE, DEED OF TRUST,
SECURITY AGREEMENT AND FINANCING STATEMENT SHALL CONSTITUTE A FINANCING
STATEMENT UNDER THE WYOMING UNIFORM COMMERCIAL CODE (the “UCC”) TO BE FILED IN
THE REAL ESTATE RECORDS, AND IS FILED AS A FIXTURE FILING UNDER THE UCC COVERING
GOODS WHICH ARE, OR ARE TO BECOME, FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN.







4144044

--------------------------------------------------------------------------------




SECOND SUPPLEMENTAL INDENTURE, dated as of October 1, 2014, between CHEYENNE
LIGHT, FUEL AND POWER COMPANY, a corporation organized and existing under the
laws of the State of Wyoming (the “Company”), having its principal office at
1301 West 24th Street, Cheyenne, Wyoming, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America and authorized to accept and execute trusts
(the “Trustee”), having its principal office at 750 N. Saint Paul Place, Suite
1750, Dallas, Texas 75201, as successor Trustee under the Restated Indenture (as
described and defined below),
WHEREAS, the Company has executed and delivered to The United States National
Bank of Denver its Indenture of Mortgage and Deed of Trust dated March 1, 1948
(the “Original Indenture”), to secure the payment of the principal of and the
interest and premium (if any) on all Bonds at any time issued and outstanding
thereunder, and to declare the terms and conditions upon which Bonds are to be
issued thereunder; and
WHEREAS, Bonds in the aggregate principal amount of One Million Three Hundred
Fifty Thousand Dollars ($1,350,000) have heretofore been issued under and in
accordance with the terms of the Original Indenture, as an initial series
designated “First Mortgage Bonds, 3-1/4% Series Due 1978” (the “Bonds of the
1978 Series”), of which none are outstanding at the date hereof; and
WHEREAS, the Original Indenture provides that the Company and the Trustee may
enter into indentures supplemental to the Original Indenture to convey, transfer
and assign unto the Trustee and to subject to the lien of the Original Indenture
additional properties, rights and franchises acquired by the Company, to provide
for the creation of any series of Bonds, and to add to the covenants and
agreements of the Company contained in the Original Indenture other covenants
and agreements thereafter to be observed; and
WHEREAS, the Company has executed and delivered to The United States National
Bank of Denver its First Supplemental Indenture, dated as of May 1, 1955
(hereinafter sometimes called the “First Original Supplemental Indenture”), for
the purpose of creating a second series of Bonds designated “First Mortgage
Bonds, 3-3/4% Series due 1985” (the “Bonds of the 1985 Series”), of adding to
the covenants and agreements contained in the Original Indenture and of
conveying certain additional property acquired by the Company after the
execution and delivery of the Original Indenture; and
WHEREAS, Bonds of the 1985 Series in the aggregate principal amount of One
Million Five Hundred Thousand Dollars ($1,500,000) have heretofore been issued
under and in accordance with the terms of the First Original Supplemental
Indenture, of which none are outstanding at the date hereof; and




--------------------------------------------------------------------------------




WHEREAS, Denver United States National Bank was a national banking association
resulting from the consolidation of The United States National Bank of Denver
and The Denver National Bank, which consolidation became effective on
December 31, 1958, and said Denver United States National Bank, by virtue
thereof became, in accordance with the provisions of Section 15.04 of the
Original Indenture, the successor Trustee to The United States National Bank of
Denver under the Original Indenture; and
WHEREAS, the Company has executed and delivered to Denver United States National
Bank its Second Supplemental Indenture, dated as of April 1, 1960 (the “Second
Original Supplemental Indenture”), for the purpose of creating a third series of
Bonds designated “First Mortgage Bonds, 5-1/2% Series due 1990” (the “Bonds of
the 1990 Series”), of adding to the covenants and agreements contained in the
Original Indenture and of conveying certain additional property acquired by the
Company after the execution and delivery of the Original Indenture; and
WHEREAS, Bonds of the 1990 Series in the aggregate principal amount of One
Million Six Hundred Fifty Thousand Dollars ($1,650,000) have heretofore been
issued under and in accordance with the terms of the Second Original
Supplemental Indenture, of which none are outstanding at the date hereof; and
WHEREAS, Denver United States National Bank by name change effective August 31,
1970, became United Bank of Denver National Association, a national banking
association, and said United Bank of Denver National Association, by virtue
thereof became, in accordance with the provisions of Section 15.04 of the
Original Indenture, the successor Trustee to Denver United States National Bank
under the Original Indenture; and
WHEREAS, the Company has executed and delivered to United Bank of Denver
National Association its Third Supplemental Indenture, dated as of April 1, 1973
(the “Third Original Supplemental Indenture”), for the purpose of creating a
fourth series of Bonds designated “First Mortgage Bonds, 7-7/8% Series due 2003”
(the “Bonds of the 2003 Series”), of adding to the covenants and agreements
contained in the Original Indenture and of conveying certain additional property
acquired by the Company after the execution and delivery of the Original
Indenture; and
WHEREAS, Bonds of the 2003 Series in the aggregate principal amount of Four
Million Dollars ($4,000,000) have heretofore been issued under and in accordance
with the terms of the Third Original Supplemental Indenture, of which none are
outstanding at the date hereof; and
WHEREAS, Laramie County, Wyoming (the “County”) and the Company entered into a
Financing Agreement, dated as of September 1, 1991 (the “Financing Agreement”),
pursuant to which the County issued $7,000,000 aggregate principal amount of its
Industrial Development

-2-

--------------------------------------------------------------------------------




Revenue Bonds, 1991 Series A (Cheyenne Light, Fuel and Power Company Project)
(the “1991 Revenue Bonds”), under the Indenture of Trust, dated as of
September 1, 1991, between the County and Key Trust Company of the West, as
trustee; and
WHEREAS, in consideration of the issuance by the County of the 1991 Revenue
Bonds, the Company has executed and delivered to United Bank of Denver National
Association its Fourth Supplemental Indenture, dated as of September 1, 1991
(the “Fourth Original Supplemental Indenture”), for the purpose of creating a
fifth series of Bonds designated “First Mortgage Bonds, Industrial Development
Revenue Bonds 1991 Series A” (the “1991 Series A Bonds”), issuing and delivering
the 1991 Series A Bonds in accordance with the Financing Agreement, adding to
the covenants and agreements contained in the Original Indenture and conveying
certain additional property acquired by the Company after the execution and
delivery of the Original Indenture; and
WHEREAS, Bonds of the 1991 Series A Bonds in the aggregate principal amount of
Seven Million Dollars ($7,000,000) have heretofore been issued under and in
accordance with the terms of the Fourth Original Supplemental Indenture, of
which none are outstanding at the date hereof; and
WHEREAS, United Bank of Denver National Association merged with and into Norwest
Bank Denver, National Association and Norwest Bank Denver, National Association
survived the merger, and by virtue thereof became in accordance with the
provisions of Section 15.04 of the Original Indenture, the successor trustee to
United Bank of Denver National Association under the Original Indenture; and
WHEREAS, Norwest Bank Denver, National Association by name change effective
January 1, 1994, became Norwest Bank Colorado, National Association, a national
banking association, and said Norwest Bank Colorado, National Association, by
virtue thereof became, in accordance with the provisions of Section 15.04 of the
Original Indenture, the successor Trustee to Norwest Bank Denver, National
Association under the Original Indenture; and
WHEREAS, the Company has executed and delivered to Norwest Bank Colorado,
National Association its Fifth Supplemental Indenture, dated as of January 1,
1994 (the “Fifth Original Supplemental Indenture”), for the purpose of creating
a sixth series of Bonds designated “First Mortgage Bonds, 7.50% Series due 2024”
(the “Bonds of the 2024 Series”), of adding to the covenants and agreements
contained in the Original Indenture and of conveying certain additional property
acquired by the Company after the execution and delivery of the Original
Indenture; and

-3-

--------------------------------------------------------------------------------




WHEREAS, Bonds of the 2024 Series in the aggregate principal amount of Eight
Million Dollars ($8,000,000) have heretofore been issued under and in accordance
with the terms of the Fifth Original Supplemental Indenture, of which none are
outstanding at the date hereof; and
WHEREAS, the County and the Company entered into a Loan Agreement, dated as of
April 3, 1997 (the “Series 1997A Loan Agreement”), pursuant to which the County
issued $10,000,000 aggregate principal amount of its Adjustable Rate Industrial
Development Revenue Bonds (Cheyenne Light, Fuel and Power Company Project)
Series 1997A (the “1997A Revenue Bonds”), under the Indenture of Trust, dated as
of April 3, 1997, between the County and First Bank National Association doing
business as Colorado National Bank, as trustee; and
WHEREAS, in consideration of the issuance by the County of the 1997A Revenue
Bonds, the Company has executed and delivered to Norwest Bank Colorado, National
Association its Sixth Supplemental Indenture, dated as of April 3, 1997 (the
“Sixth Original Supplemental Indenture”), for the purpose of creating a seventh
series of Bonds designated “First Mortgage Bonds, Adjustable Rate Industrial
Development Revenue Bonds Series 1997A” (the “Series 1997A Bonds”), issuing and
delivering the Series 1997A Bonds in accordance with the Series 1997A Loan
Agreement, adding to the covenants and agreements contained in the Original
Indenture and conveying certain additional property acquired by the Company
after the execution and delivery of the Original Indenture; and
WHEREAS, Bonds of the Series 1997A Bonds in the aggregate principal amount of
Ten Million Dollars ($10,000,000) have heretofore been issued under and in
accordance with the terms of the Sixth Original Supplemental Indenture, of which
none are outstanding at the date hereof; and
WHEREAS, the County and the Company entered into a Loan Agreement, dated as of
June 5, 1997 (the “Series 1997B Loan Agreement”), pursuant to which the County
issued $7,000,000 aggregate principal amount of its Adjustable Rate Industrial
Development Revenue Refunding Bonds (Cheyenne Light, Fuel and Power Company
Project) Series 1997B (the “1997B Revenue Bonds”) under the Trust Indenture
dated as of June 5, 1997, between the County and First Bank National Association
doing business as Colorado National Bank, as trustee; and
WHEREAS, in consideration of the issuance by the County of the 1997B Revenue
Bonds and the disposition of the proceeds thereof, the Company has executed and
delivered to Norwest Bank Colorado, National Association, its Seventh
Supplemental Indenture, dated as of June 5, 1997 (the “Seventh Original
Supplemental Indenture”), for the purpose of creating an eighth series of Bonds
designated “First Mortgage Bonds, Adjustable Rate Industrial Development Revenue
Bonds Series 1997B” (the “Series 1997B Bonds”), issuing and delivering the
Series 1997B Bonds in

-4-

--------------------------------------------------------------------------------




accordance with the Series 1997B Loan Agreement and adding to the covenants and
agreements contained in the Indenture; and
WHEREAS, Bonds of the Series 1997B Bonds in the aggregate principal amount of
Seven Million Dollars ($7,000,000) have heretofore been issued under and in
accordance with the terms of the Seventh Original Supplemental Indenture, of
which none are outstanding at the date hereof; and
WHEREAS, Norwest Bank Colorado, National Association by name change effective
May 19, 2000, became Wells Fargo Bank, National Association, as successor
through consolidation to Wells Fargo Bank West, National Association, a national
banking association, and said Wells Fargo Bank, National Association, by virtue
thereof became, in accordance with the provisions of Section 15.04 of the
Original Indenture, the successor trustee to Norwest Bank Colorado, National
Association; and
WHEREAS the Company has executed and delivered to Wells Fargo Bank, National
Association, as Trustee, its Eighth Supplemental Indenture, dated as of November
20, 2007 (the “Eighth Original Supplemental Indenture”), for the purposes of
creating a ninth series of bonds under the Original Indenture and designated
“Series 2007 First Mortgage Bonds, 6.67% due November 20, 2037” (the “Bonds of
the Series 2007”), of adding to the covenants and agreements contained in the
Original Indenture and of conveying certain additional property acquired by the
Company after the execution and delivery of the Original Indenture; and
WHEREAS, Bonds of the Series 2007 in the aggregate principal amount of One
Hundred Ten Million Dollars ($110,000,000) have heretofore been issued under and
in accordance with the terms of the Eighth Original Supplemental Indenture, of
which $110,000,000 are outstanding at the date hereof; and
WHEREAS the Bonds of the Series 2007 contained a consent provision providing
that the Holders thereto and any successor Holders of such Bonds of the Series
2007 were deemed to have consented to the execution and adoption of a Ninth
Supplemental Indenture dated as of November 20, 2007 (the “Ninth Original
Supplemental Indenture”), which Ninth Original Supplemental Indenture amended
and restated the Original Indenture, and which Ninth Original Supplemental
Indenture has heretofore been executed and delivered in accordance with the
terms of the Original Indenture; and
WHEREAS, the Original Indenture, as amended, restated and supplemented by the
Ninth Original Supplemental Indenture is recorded in the office of the Laramie
County, Wyoming Clerk on November 20, 2007 in book 2834 at page 432 as reception
number 488141 and the office of the

-5-

--------------------------------------------------------------------------------




Campbell County, Wyoming Clerk on November 20, 2007 in book 2317 of photos at
pages 1 to 205 as reception number 902753 and is hereinafter referred to as the
“Restated Indenture”; and
WHEREAS, the Company has executed and delivered to Wells Fargo Bank, National
Association, as Trustee, its First Supplemental Indenture (to the Restated
Indenture), dated as of September 3, 2009, (the “First Supplemental Indenture”)
for the purposes of creating the first two series of first mortgage bonds under
the Restated Indenture and designated the “Adjustable Rate Industrial
Development Revenue Refunding Bonds Series 2009A” and the “Adjustable Rate
Industrial Development Revenue Refunding Bonds Series 2009B” (collectively, the
“Series 2009 Bonds”); and
WHEREAS, the Series 2009 Bonds in the aggregate principal amount of Ten Million
Dollars ($10,000,000) and Seven Million Dollars ($7,000,000), respectively, have
heretofore been issued under and in accordance with the terms of the First
Supplemental Indenture, of which $17,000,000 are outstanding at the date hereof;
and
WHEREAS, the Company has acquired, since the execution and delivery of the First
Supplemental Indenture to the Restated Indenture, the additional property
hereinafter described, and the Company desires that such additional property so
acquired be specifically subjected to the lien of the Indenture; and
WHEREAS, the Company, in the exercise of the powers and authority conferred upon
and reserved to it under the provisions of the Restated Indenture and pursuant
to appropriate resolution of its Board of Directors, has duly resolved and
determined to make, execute and deliver to the Trustee a Second Supplemental
Indenture in the form hereof for the purpose of creating a new series of Bonds
and pursuant to provisions of Sections 12.01 and 16.02 of the Restated Indenture
to add to its covenants, agreements and events of default contained in the
Restated Indenture, certain other covenants, agreements and events of default to
be observed by it and to alter and amend in certain respects, the covenants and
provisions contained in the Restated Indenture; and
WHEREAS, all conditions and requirements necessary to make this Second
Supplemental Indenture a valid, binding and legal instrument have been done,
performed and fulfilled and the execution and delivery hereof have been in all
respects duly authorized; and
WHEREAS, the Restated Indenture, as amended, modified and supplemented by the
First Supplemental Indenture thereto and this Second Supplemental Indenture is
hereinafter referred to as the “Indenture”; and
WHEREAS, this Second Supplemental Indenture is to be filed in the real estate
records of Laramie County, Wyoming and Campbell County, Wyoming, as a mortgage,
and as a financing

-6-

--------------------------------------------------------------------------------




statement under the Wyoming Uniform Commercial Code (the “UCC”) as a fixture
filing covering goods which are or are to become fixtures on the real property
described on Schedule I attached hereto and made a part hereof. A UCC‑1
financing statement will be filed with the Wyoming Secretary of State under the
UCC and Wyoming Transmitting Utility Act identifying the Company as the debtor
and the Trustee as the secured party. The Company authorizes the Trustee to file
any financing statements required to perfect the security interests granted
herein;
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That to secure the payment of the principal of and interest and premium, if any,
on such Bonds as may at any time be issued and outstanding under the Indenture,
according to their tenor and effect, and the due performance of the covenants,
agreements and provisions in the Indenture and in the Bonds contained, and to
declare the terms and conditions upon which Bonds are to be issued, the Company,
by way of further assurance and in consideration of the premises and of the
purchase and acceptance of said Bonds by the holders thereof, and of the sum of
One Dollar ($1.00) lawful money of the United States of America to it duly paid
by the Trustee at or before the ensealing and delivery of these presents, the
receipt whereof is hereby acknowledged, has executed and delivered these
presents and has granted, bargained, sold, warranted, aliened, remised,
released, conveyed, confirmed, assigned, transferred, mortgaged, pledged, set
over and by these presents does grant, bargain, sell, warrant, alien, remise,
release, convey, confirm, assign, transfer, mortgage, pledge, set over unto the
Trustee, and to its successors in the trust hereby created and assigns forever,
all of the property, real, personal and mixed, now owned by the Company,
situated in the COUNTY OF LARAMIE and the COUNTY OF CAMPBELL, all in the STATE
OF WYOMING, or elsewhere (except the property expressly excepted from the lien
of the Indenture) and also all of the property, real, personal and mixed,
hereafter acquired by the Company wherever situate (except the property
expressly excepted from the lien of the Indenture), including both as to
property now owned and property hereafter acquired (without in any way limiting
or impairing by the enumeration of the same the scope and intent of the
foregoing or of any general description contained in the Indenture):
All of the real property, together with the buildings and improvements thereon
erected described on Schedule I attached hereto and made a part hereof;
TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
belonging or in any way appertaining to the aforesaid property, or any part
thereof, with the reversion and reversions, remainder and remainders, rents,
issues, income and profits thereof, and all the estate, rights, title, interest
and claim whatsoever, at law or in equity, which the Company now has or which it
may hereafter acquire in and to the aforesaid property and every part and parcel
thereof.

-7-

--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the property and franchises hereby conveyed and assigned, or
intended so to be, unto the Trustee and its successors in the trust forever;
Subject, however, as to property hereby conveyed, to Permitted Encumbrances, as
defined in the Indenture, and, as to any property hereafter acquired by the
Company, to any lien thereon existing, and to any liens for unpaid portions of
the purchase price placed thereon, at the time of such acquisition, but in each
case only to the extent not prohibited by the provisions of the Indenture;
BUT IN TRUST NEVERTHELESS, under and subject to the terms and conditions
hereinafter set forth, for the equal pro rata benefit and security of each and
every person who may be or becomes the holder of the Bonds secured under the
Indenture, without preference, priority or distinction as to lien or otherwise
of one Bond over or from the others by reason of priority in the issue or
negotiations thereof, or by reason of the date of maturity thereof, or otherwise
(except as any sinking, amortization, improvement, renewal or other analogous
fund, established in accordance with the provisions of the Indenture, may afford
additional security for the Bonds of any particular series and except as
provided in Section 11.01 of the Indenture), and for securing the observance and
performance of all the terms, provisions and conditions of the Indenture.
THIS INDENTURE FURTHER WITNESSETH, that the Company has agreed and covenanted,
and hereby does agree and covenant with the Trustee and its successors and
assigns and with the respective holders from time to time of the Bonds, or any
thereof, as follows:
ARTICLE I
CREATION AND DESCRIPTION OF THE BONDS OF THE SERIES 2014    
Section 1.1.    There shall be a new series of Bonds, known as and entitled
“4.53% Series 2014 First Mortgage Bonds due October 20, 2044” (referred to
hereinafter as the “Bonds of the Series 2014”). The aggregate principal amount
of the Bonds of the Series 2014 which may be authenticated and delivered under
Article V, VI or VII of the Indenture is limited to Seventy‑Five Million Dollars
($75,000,000). The execution by the Company of any Bond of the Series 2014 in an
authorized denomination shall be conclusive evidence of the authorization
thereof. The Bonds of the Series 2014 shall mature on October 20, 2044 and shall
bear interest (computed on the basis of a 360-day year consisting of twelve
30‑day months) at the rate of Four and Fifty‑Three Hundredths percent (4.53%)
per annum from October 1, 2014 or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, payable semi‑annually on
April 20 and October 20 of each year, commencing April 20, 2015 (each, an
“Interest Payment Date”), until the principal thereof shall have become due and
payable, and shall bear interest on overdue principal (including any optional
prepayment of principal) and Make-Whole Amount (as hereinafter defined), if any,
and (to the extent legally enforceable) on any overdue installment of

-8-

--------------------------------------------------------------------------------




interest at a rate per annum equal to the greater of Six and Fifty‑Three
Hundredths percent (6.53%) or two percent (2%) over the rate of interest
publicly announced by Wells Fargo Bank, National Association, from time to time,
as its “base” or “prime” rate until paid. Payments of principal, premium, if
any, and interest on the Bonds of the Series 2014 shall be made at the office or
agency of the Trustee in the City of Minneapolis, Minnesota, in coin or currency
of the United States of America which at the time of payment shall be legal
tender for the payment of public and private debts. Interest payable on the
Bonds of the Series 2014 on an Interest Payment Date shall be paid to the
Persons in whose names such Bonds are registered at the close of business on the
April 1 or October 1 (whether or not on a business day) next preceding the
Interest Payment Date, except for defaulted interest and unmatured accrued
interest on the Bonds of the Series 2014 called for redemption on a date other
than an Interest Payment Date.
Each Bond of the Series 2014 shall be dated as of the date of its
authentication. The Bonds of the Series 2014 shall be issued as fully registered
Bonds, in denominations of $100,000 and multiples of $1,000 in excess thereof.
Subject to the foregoing provisions of this Section 1.1 and to the provisions of
Section 3.10 of the Indenture, all definitive Bonds of the Series 2014 shall be
transferable and exchangeable at the office or agency of the Trustee stated
above, upon payment of any stamp or other tax or governmental charge incidental
thereto required to be paid with respect to such transfer or exchange. No
service charge will be made for any exchange or transfer or any Bond of the
Series 2014.
Section 1.2.    The Bonds of the Series 2014 and the Trustee’s certificate to be
endorsed on the Bonds of such series shall be substantially in the following
forms, respectively:
[FORM OF BOND OF THE SERIES 2014]
THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
OR AN EXEMPTION THEREFROM UNDER SAID ACT AND IN COMPLIANCE WITH THE APPLICABLE
STATE REGISTRATION LAWS.
CHEYENNE LIGHT, FUEL AND POWER COMPANY
4.53% SERIES 2014 FIRST MORTGAGE BOND DUE OCTOBER 20, 2044


 
 
 
 
PPN 16687* AD8
No.
 
 
 
$



    

-9-

--------------------------------------------------------------------------------




FOR VALUE RECEIVED, CHEYENNE LIGHT, FUEL AND POWER COMPANY, a corporation
organized and existing under the laws of the State of Wyoming (the “Company,”
which term shall include any successor corporation as defined in the Indenture
hereinafter referred to), hereby promises to pay to ______________________ or
registered assigns, the sum of _____________________ Dollars ($_____________) on
October 20, 2044, in coin or currency of the United States of America which at
the time of payment is legal tender for the payment of public and private debts,
and (a) to pay to the registered holder hereof interest thereon (computed on the
basis of a 360-day year consisting of twelve 30-day months) from October 1, 2014
or from the most recent Interest Payment Date to which interest has been paid or
duly provided for at the rate of Four and Fifty‑Three Hundredths percent (4.53%)
per annum, in like coin or currency, payable semi‑annually on the twentieth day
of April and October in each year (commencing April 20, 2015) (each, an
“Interest Payment Date”) until the Company’s obligation with respect to such
principal sum shall have become due and payable, and (b) to pay interest in like
coin or currency on overdue principal (including any optional prepayment of
principal) and Make‑Whole Amount (as defined in Section 2.3(d) of the Second
Supplemental Indenture referred to below), if any, and (to the extent legally
enforceable) on any overdue installment of interest at a rate per annum equal to
the greater of Six and Fifty‑Three Hundredths percent (6.53%) or two percent
(2%) over the rate of interest publicly announced by Wells Fargo Bank, National
Association, from time to time, as its “base” or “prime” rate until paid.
Payments of principal, premium, if any, and interest are to be made at the
office or agency of the Trustee in the City of Minneapolis, Minnesota.
Any payment of principal of or Make-Whole Amount or interest on this Bond that
is due on a day other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of this Bond is a day other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day. For purposes of this
paragraph, a “Business Day” is any day, other than a Saturday or Sunday, which
is not a day on which commercial banks in New York, New York or Cheyenne,
Wyoming are required or authorized to be closed.
This Bond is one of an authorized issue of Bonds of the Company known as its
First Mortgage Bonds, all issued and to be issued in one or more series under
and equally and ratably secured (except as any sinking, amortization,
improvement, renewal or other analogous fund, established in accordance with the
provisions of the Indenture hereinafter mentioned, may afford additional
security for the Bonds of any particular series) by a Restated Indenture of
Mortgage, Deed of Trust, Security Agreement and Financing Statement dated as of
November 20, 2007, executed by the Company to Wells Fargo Bank, National
Association, as trustee (the “Trustee”), as supplemented and amended by the
First Supplemental Indenture dated as of September 3, 2009 and as further

-10-

--------------------------------------------------------------------------------




supplemented and amended by the Second Supplemental Indenture dated as of
October 1, 2014 (the “Second Supplemental Indenture”) (said Indenture of
Mortgage, Deed of Trust, Security Agreement and Financing Statement and all
indentures supplemental thereto being herein collectively called the
“Indenture”), to which Indenture and to all indentures supplemental thereto
reference is hereby made for a description of the property mortgaged and
pledged, the nature and extent of the security, the terms and conditions upon
which the Bonds are and are to be secured and the rights of the holders or
registered owners thereof and of the Trustee in respect of such security. As
provided in the Indenture, said Bonds may be issued in series, for various
principal sums, may bear different dates and mature at different times, may bear
interest at different rates and may otherwise vary as provided or permitted in
the Indenture. This Bond is one of the Bonds described in the Indenture and
designated therein as “4.53% Series 2014 First Mortgage Bonds due October 20,
2044” (the “Bonds of the Series 2014”).
As provided in the Indenture, the Bonds of the Series 2014 are subject to
redemption prior to maturity at the option of the Company either as a whole at
any time or in part, from time to time, and in certain other cases, at the
principal amount of the Bonds so to be redeemed and accrued interest to the date
fixed for redemption, together with a premium equal to the Make‑Whole Amount, if
any (as defined in Section 2.3(d) of the Second Supplemental Indenture). Except
as specifically set forth in the Indenture, the Bonds of the Series 2014 are not
subject to optional redemption.
Pursuant to the Indenture, the Bonds of the Series 2014 are subject to
redemption, in whole or in part, out of certain monies required to be deposited
with the Trustee, but in such cases the redemption shall be effected at the
principal amount of the Bonds of the Series 2014 to be redeemed and accrued
interest to the date fixed for redemption, without premium, if redeemed pursuant
to Section 10.07 of the Indenture.
If this Bond of the Series 2014 or any portion hereof (One Hundred Thousand
Dollars ($100,000) or a multiple thereof) is called for redemption and payment
duly provided, this Bond of the Series 2014 or such portion hereof shall cease
to bear interest from and after the date fixed for such redemption.
Upon any partial redemption of this Bond of the Series 2014, at the option of
the registered holder hereof this Bond of the Series 2014 may, but need not, be
either (i) surrendered to the Trustee in exchange for one or more new Bonds of
the Series 2014, of authorized denominations, registered in the name of such
holder, in an aggregate principal amount equal to the principal amount remaining
unpaid upon this Bond of the Series 2014, or (ii) submitted to the Trustee for
notation hereon of the payment of the portion of the principal hereof paid upon
such partial redemption.

-11-

--------------------------------------------------------------------------------




To the extent permitted by and as provided in the Indenture, the rights and
obligations of the Company and of the holders of the Bonds may be changed and
modified with the consent of the Company and upon the written consent of the
holders of at least sixty‑six and two‑thirds per centum (66‑2/3%) of the Bonds
then outstanding and entitled to consent and, in case one or more but less than
all of the series of Bonds issued under the Indenture are so affected, of at
least sixty‑six and two‑thirds per centum (66‑2/3%) in principal amount of the
Bonds then outstanding and entitled to consent of each series affected thereby,
provided that no such change shall be made which would (i) reduce the principal
of, or premium, if any, on, or the rate of interest payable on, the Bonds, or
(ii) postpone the maturity date fixed in the Indenture or in the Bonds for
payment of the principal of, or any installment of interest on, the Bonds, or
(iii) reduce the percentage of the principal amount of Bonds the consent of the
holders of which is required for the authorization of any such change or
addition, or (iv) modify, without the written consent of the Trustee, the
rights, duties or immunities of the Trustee, and further provided that, without
the consent of the holder hereof, no such change shall be made which would
(i) permit the creation of any lien (not otherwise permitted by the Indenture)
ranking prior to the lien of the Indenture on all or substantially all of the
Mortgaged Property, or (ii) deprive the holder hereof of the lien of the
Indenture upon the Mortgaged Property.
In case an Event of Default as defined in the Indenture shall occur and be
continuing, the principal of all the Bonds outstanding may be declared and may
become due and payable in the manner and with the effect provided in the
Indenture. In the event the payment of the Bonds of the Series 2014 is
accelerated pursuant to the Indenture, the aggregate principal amount hereof and
interest hereon shall be payable together with the Make-Whole Amount, if any.
This Bond of the Series 2014 is a registered Bond and, subject to the
restriction on transfer set forth in the legend on this Bond of the Series 2014,
is transferable by the registered holder hereof in person or by the duly
authorized attorney of such holder on the registration books to be kept for the
purpose at the principal office of the Trustee, Registrar for the Bonds, in the
City of Minneapolis, Minnesota, upon surrender of this Bond of the Series 2014
accompanied by a written instrument of transfer in form approved by the Company,
duly executed by the registered bolder in person or by such attorney, and upon
cancellation hereof one or more new registered Bonds without coupons, of
authorized denominations, for the same aggregate principal amount, will be
issued to the transferee in exchange herefor, as provided in the Indenture.
The Company and the Trustee may deem and treat the person in whose name this
Bond of the Series 2014 is registered on such books as the absolute owner hereof
(whether or not this Bond of the Series 2014 shall be overdue) for the purpose
of receiving payment hereof, and on the account hereof and for all other
purposes, and neither the Company nor the Trustee shall be affected by any
notice to the contrary.

-12-

--------------------------------------------------------------------------------




As a condition precedent to any transfer referred to above, the Company may
require payment by the holder of a sum sufficient to reimburse it for any stamp
tax or any other governmental charge with respect to any transfer involved
therein.
No recourse shall be had for the payment of the principal of or interest on this
Bond of the Series 2014, or in respect of this Bond of the Series 2014 or the
Indenture, against any incorporator, stockholder, officer or director, as such,
past, present or future, of the Company or of any predecessor or successor
corporation, either directly or through the Company, by virtue of any
constitution, statute or rule of law or by enforcement of any assessment or
penalty or otherwise, any and all such liability of incorporators, stockholders,
officers and directors being released by the holder hereof by the acceptance of
this Bond and being likewise waived and released by the terms of the Indenture.
This Bond of the Series 2014 shall not be valid or become obligatory for any
purpose until the certificate endorsed hereon shall be signed by the Trustee
under the Indenture.

-13-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CHEYENNE LIGHT, FUEL AND POWER COMPANY has caused these
presents to be signed in its name by the facsimile signature of its President or
a Vice President and its corporate seal to be imprinted hereon and attested by
the facsimile signature of its Secretary or an Assistant Secretary.


Dated:


    
CHEYENNE LIGHT, FUEL AND POWER COMPANY
 
 
 
By:
 
Its:
 
 
 
 
 







Attest:
 
 
 
 
 
 
Secretary
 





[TRUSTEE’S CERTIFICATE TO BE ENDORSED ON BONDS OF THE SERIES 2014]
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This Bond of the Series 2014 is one of the Bonds, of the series designated
herein, described in the within‑mentioned Indenture.


    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
 
 
 
Authorized Officer
 
 
 






-14-

--------------------------------------------------------------------------------




Section 1.3.    Upon the execution and delivery of this Second Supplemental
Indenture and upon delivery to the Trustee of Seventy‑Five Million and 00/100
Dollars ($75,000,000) principal amount of the Bonds of the Series 2014 executed
by the Company, and upon compliance with all applicable provisions and
requirements of the Indenture in respect thereof, including, but not limited to,
the Property Additions Certificate of the Company delivered in connection with
the issuance of the Bonds of the Series 2014, the Trustee shall authenticate
said Bonds of the Series 2014 and deliver them to or upon the Written Order or
Orders of the Company, without awaiting the recordation or filing for
recordation of this Second Supplemental Indenture.
Section 1.4.    At the option of the registered owner, any Bonds of the
Series 2014, upon surrender thereof for cancellation at the office or agency of
the Trustee in the City of Minneapolis, Minnesota, together with a written
instrument of transfer wherever required by the Company duly executed by the
registered owner or by his duly authorized attorney, shall, subject to the
provisions of Section 3.07 of the Indenture, be exchangeable for a like
aggregate principal amount of Bonds of the Series 2014 of other authorized
denominations.
Bonds of the Series 2014 shall be transferable, subject to the provisions of
Section 3.07 of the Indenture and the restrictions on transfer set forth in the
legend on the Bonds of the Series 2014, at the office or agency of the Trustee
in the City of Minneapolis, Minnesota. The Company shall not be required to make
transfers or exchanges of Bonds of the Series 2014 for a period of twenty (20)
days next preceding any designation of Bonds of said series to be prepaid, and
the Company shall not be required to make transfers or exchanges of any Bonds of
said series designated in whole or in part for prepayment.
The Trustee shall not register the transfer of any Bond of the Series 2014
unless it receives a certificate in the form attached hereto as Appendix A.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under applicable law or
under this Second Supplemental Indenture with respect to any transfer of any
interest in a Bond of the Series 2014 other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Second
Supplemental Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.
Upon any exchange or transfer of Bonds of the Series 2014, the Company may make
a charge therefor sufficient to reimburse it for any tax or taxes or other
governmental charge, as provided in Section 3.07 of the Indenture, but the
Company hereby waives any right to make a charge in addition thereto for any
exchange or transfer of Bonds of the Series 2014.

-15-

--------------------------------------------------------------------------------




After the delivery of this Second Supplemental Indenture and upon compliance
with the applicable provisions of the Indenture and receipt of consideration
therefor by the Company, there shall be an initial issue of Bonds of the
Series 2014 for the aggregate principal amount of $75,000,000.
Section 1.5.    Notwithstanding anything to the contrary in this Second
Supplemental Indenture, payments on the Bonds of the Series 2014 shall be made
in accordance with Section 9 of the Bond Purchase Agreement (as defined in
Section 3.3 of this Second Supplemental Indenture) and the Trustee shall be
entitled to conclusively assume that any holder of such Bonds is entitled to the
benefits of said Section 9 unless notified by the Company to the contrary.
Without limiting the other indemnities provided to the Trustee, the Company
shall indemnify and save the Trustee harmless from any liabilities and costs
incurred by the Trustee arising out of the making of the final or any partial
payment when due of the principal owing on any of the Bonds of the Series 2014
without surrender of such Bond to the Trustee.
ARTICLE II
REDEMPTION OF THE BONDS OF THE SERIES 2014    
Section 2.1.    The entire unpaid principal balance of the Bonds of the
Series 2014 shall be due and payable on the stated maturity date thereof.
Section 2.2.    Pursuant to the Indenture, the Bonds of the Series 2014 are
subject to redemption, in whole or in part, out of certain monies required to be
deposited with the Trustee, but in such cases the redemption shall be effected
at the principal amount of the Bonds of the Series 2014 to be redeemed and
accrued interest to the date fixed for redemption, without premium, if redeemed
pursuant to Section 10.07 of the Indenture.
Section 2.3.    (a) The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Bonds of
the Series 2014 at 100% of the principal amount so prepaid, and the Make‑Whole
Amount determined for the Settlement Date specified by the Company in such
notice with respect to such principal amount. The Company, or the Trustee (at
the Company’s written request in the name and at the expense of the Company),
will give each registered owner of Bonds of the Series 2014 written notice (by
first class mail or such other method as may be agreed upon by the Company and
such registered owner) of each optional prepayment under this Section 2.3(a) not
less than 10 days and not more than 60 days prior to the date fixed for such
prepayment, to each such registered owner at its last address appearing on the
Bond Register. Each such notice shall specify the Settlement Date (which shall
be a Business Day), the aggregate principal amount of the Bonds of the
Series 2014 to be prepaid on such date, the principal amount of each Bond held
by such registered owner to be prepaid (determined in accordance with

-16-

--------------------------------------------------------------------------------




subsection (b) of this Section 2.3), and the interest to be paid on the
Settlement Date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate signed by a Senior Financial Officer as to the
estimated Make‑Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such Settlement
Date, the Company, or the Trustee (at the Company’s written request in the name
and at the expense of the Company), shall send to each registered owner of Bonds
of the Series 2014 (by first class mail or by such other method as may be agreed
upon by the Company and such registered owner) a certificate signed by a Senior
Financial Officer specifying the calculation of such Make‑Whole Amount as of the
specified Settlement Date. As promptly as practicable after the giving of the
notice and the sending of the certificates provided in this subsection, the
Company shall provide a copy of each to the Trustee (unless the Company has
elected in writing to have the Trustee deliver such notices and certificates, in
which case the Company shall not be required to provide further copies). The
Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, and shall be fully protected in relying upon the information set
forth in any such notice or certificate. The Bonds of the Series 2014 are not
otherwise subject to voluntary or optional prepayment.
(b)    In the case of each partial prepayment of the Bonds of the Series 2014,
the principal amount of the Bonds of the Series 2014 to be prepaid shall be
allocated by the Company among all of the Bonds of the Series 2014 at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment; provided that
the remaining principal amount of each Bond shall be an authorized denomination.
(c)    In the case of each notice of prepayment of Bonds of the Series 2014
pursuant to this Section 2.3, if cash sufficient to pay the principal amount to
be prepaid on the Settlement Date (which shall be a Business Day), together with
interest on such principal amount accrued to such date and the applicable
Make‑Whole Amount, if any, is not paid as agreed upon by the Company and each
registered owner of the affected Bonds, or, to the extent that there is no such
agreement entered into with one or more such owners, deposited with the Trustee
on or before the Settlement Date, then such notice of prepayment shall be of no
effect. If such cash is so paid or deposited, such principal amount of the Bonds
of the Series 2014 shall be deemed paid for all purposes and interest on such
principal amount shall cease to accrue. In case the Company pays any registered
owner pursuant to an agreement with that registered owner, the Company shall
notify the Trustee as promptly as practicable of such agreement and payment, and
shall furnish the Trustee with a copy of such agreement; in case the Company
deposits any cash with the Trustee, the Company shall provide therewith a list
of the registered owners and the amount of such cash each registered owner is to
receive. The Trustee shall be under no duty to inquire into, may conclusively
presume the correctness of, and shall be fully protected in relying upon the
information set forth in any such notice, list or agreement, and shall not be
chargeable with knowledge of any of the contents of any

-17-

--------------------------------------------------------------------------------




such agreement. Any Bond prepaid in full shall be surrendered to the Company or
the Trustee for cancellation (and shall not be reissued) in accordance with
Section 9 of the Bond Purchase Agreement referred to in Section 3.3 of this
Second Supplemental Indenture.
(d)    “Make‑Whole Amount” means, with respect to any Bond of the Series 2014,
an amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Bond of the
Series 2014 over the amount of such Called Principal, provided that the
Make‑Whole Amount may in no event be less than zero. For the purposes of
determining the Make‑Whole Amount, the following terms have the following
meanings:
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
“Called Principal” means, with respect to any Bond of the Series 2014, the
principal of such bond that is to be prepaid pursuant to subsection (a) of this
Section 2.3 or has become or is declared to be immediately due and payable
pursuant to Article XI of the Indenture, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Bond of
the Series 2014, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Bonds of the
Series 2014 is payable) equal to the Reinvestment Yield with respect to such
Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Bond of
the Series 2014, 0.50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication)

-18-

--------------------------------------------------------------------------------




for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
Such implied yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than such
Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Bond of the Series 2014.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one‑twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one‑twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bond of the Series 2014, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Bonds of the
Series 2014, then (for the purpose of this calculation) the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Settlement Date” means, with respect to the Called Principal of any Bond of the
Series 2014, the date on which the principal of such Bonds is to be prepaid
pursuant to subsection (a) of this Section 2.3 or is declared to be immediately
due and payable pursuant to Article XI of the Indenture, as the context
requires.
Section 2.4.    The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Bonds of the Series 2014 except upon the payment or prepayment
of the Bonds of the Series 2014 in accordance with the terms of this Second
Supplemental Indenture and the Bonds of the Series 2014. The Company will

-19-

--------------------------------------------------------------------------------




promptly cancel all Bonds of the Series 2014 acquired by it or any Affiliate
pursuant to any payment or prepayment of Bonds pursuant to any provision of this
Second Supplemental Indenture and no Bonds may be issued in substitution or
exchange for any such Bonds of the Series 2014.
Section 2.5.    Subject to the provisions of Section 15.02 of the Indenture, all
monies paid to the Trustee pursuant to Sections 2.2 and 2.3 of this Article II
shall be held by the Trustee in trust for the benefit of the respective
registered owners of the Bonds of the Series 2014 which are to be redeemed (in
whole or in part) and shall be paid to them as provided in Article IX of the
Indenture.
Section 2.6.    Nothing contained in the Indenture or in any Bond shall be
construed to imply any obligation upon the Trustee to make any payment, except
out of monies deposited with it for such purpose by the Company.
ARTICLE III
CERTAIN COVENANTS AND EVENTS OF DEFAULT    
Section 3.1.     The Company hereby covenants that, so long as any of the Bonds
of the Series 2014 shall remain outstanding, the covenants and agreements of the
Company set forth in Section 10.07 of the Indenture shall be and remain in full
force and effect, and be observed and complied with by the Company, with the
effect and result that if the Company is required to redeem Bonds pursuant to
said Section 10.07, it shall comply with the requirements of Section 2.2 of this
Second Supplemental Indenture.
Section 3.2.    So long as any Bonds of the Series 2014 are outstanding, the
Company will not and will not permit any Controlled Entity (as such term is
defined in the Bond Purchase Agreement as defined in Section 3.3(a)) (a) to
become (including by virtue of being owned or controlled by a Blocked Person (as
such term is defined in the Bond Purchase Agreement)), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Bonds of the Series 2014) with any Person if such investment, dealing or
transaction (i) would cause any purchaser or holder of the Bonds of the
Series 2014 to be in violation of any law or regulation applicable to such
purchaser or holder, or (ii) is prohibited by or subject to sanctions under any
U.S. Economic Sanctions (as such term is defined in the Bond Purchase
Agreement), or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any Purchaser or holder to sanctions
under CISADA (as such term is defined in the Bond Purchase Agreement) or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions (as such term is defined in the Bond Purchase
Agreement).

-20-

--------------------------------------------------------------------------------




Section 3.3.    So long as any Bonds of the Series 2014 are outstanding, unless
waived by the registered owners of at least a majority in principal amount of
the Bonds of the Series 2014 then outstanding, the Company shall perform or
comply with all terms, provisions and conditions of the Bond Purchase Agreement
dated as of June 30, 2014 (the “Bond Purchase Agreement”) pursuant to which the
Bonds of the Series 2014 were issued.
Section 3.4.    For purposes of determining whether an Event of Default exists
with respect to the Bonds of the Series 2014, but only with respect to such
Bonds, in addition to the Events of Default set forth in Sections 11.02(c), (d),
(f) and (g) of the Indenture, the holders of the Bonds of the Series 2014 shall
have the following Events of Default in replacement of the Events of Default set
forth in Sections 11.02(a), (b) and (e)) of the Indenture or in addition to the
other Events of Default set forth in such Section 11.02, as the case may be:
(a)    default shall be made in the payment of any interest on any Bond of the
Series 2014 for more than five business days after the same becomes due and
payable; or
(b)    default shall be made in the payment of any principal or Make‑Whole
Amount, if any, on any Bond of the Series 2014 when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or at a date
fixed for prepayment or by declaration or otherwise; or
(c)    (i) the Company is in default in the payment of any principal of or
premium or make‑whole amount or interest on any indebtedness that is outstanding
in an aggregate principal amount in excess of Five Million Dollars ($5,000,000)
beyond any period of grace provided with respect thereto or (ii) the Company is
in default of the performance of or compliance with any term of any evidence of
any indebtedness in an aggregate outstanding principal amount in excess of Five
Million Dollars ($5,000,000) or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such indebtedness has become, or has been declared due and
payable before its stated maturity or before its regularly scheduled dates of
payment; or
(d)    any representation or warranty, if any, made in writing by or on behalf
of the Company or by any officer of the Company in this Second Supplemental
Indenture or any bond purchase or other transaction document relating to the
Bonds of the Series 2014 proves to have been false or incorrect in any material
respect on the date as of which made and, if there is a grace period provided
for in this Second Supplemental Indenture, the continuance of such default for
any grace period so provided.

-21-

--------------------------------------------------------------------------------




Section 3.5.    The covenants, agreements and conditions contained in this
Article III are solely for the protection and benefit of the registered holders
of the Bonds of the Series 2014 and are therefore Exclusive Benefit Covenants,
and the exclusive right to (a) notify the Trustee of an Event of Default under
the terms of Section 11.02(h) of the Indenture and request the Trustee to give
written notice of such Event of Default to the Company with respect thereto,
(b) waive a default under, (c) waive compliance with, or (d) amend any of such
Exclusive Benefit Covenants shall be vested solely in the registered holders of
a majority in principal amount of the Bonds of the Series 2014 then outstanding.
Except as otherwise provided in the Indenture, no benefits by reason of such
Exclusive Benefit Covenants shall be deemed to be conferred upon Persons other
than the registered holders (including their permitted transferees, successors
and assigns, if any) of the Bonds of the Series 2014, the Trustee and the
Company.
ARTICLE IV
MISCELLANEOUS    
Section 4.1.    The Company is lawfully seized and possessed of all the real
estate, franchises and other property described or referred to in the Indenture
as presently mortgaged; subject to the exceptions stated therein, such real
estate, franchises and other property are free and clear of any lien prior to
the lien of the Indenture, except as set forth in the granting clauses of the
Indenture; and the Company has good right and lawful authority to mortgage the
same as provided in and by the Indenture.
Section 4.2.    The Trustee assumes no duties, responsibilities or liabilities
by reason of this Second Supplemental Indenture other than as set forth in the
Indenture, and this Second Supplemental Indenture is executed and accepted by
the Trustee subject to all the terms and conditions of its acceptance of the
trust under the Indenture, as fully as if said terms and conditions were herein
set forth at length.
Section 4.3.    As amended and modified by the First Supplemental Indenture and
this Second Supplemental Indenture, the Indenture is in all respects ratified
and confirmed and the Indenture and the First and Second Supplemental Indentures
shall be read, taken and construed as one and the same instrument.
Section 4.4.    Subject to the amendments provided for in this Second
Supplemental Indenture, the terms defined in the Indenture, shall for all
purposes of this Second Supplemental Indenture, have the meanings specified in
the Indenture.
Section 4.5.    Whenever in this Second Supplemental Indenture any party hereto
is named or referred to, this shall, subject to the provisions of Articles XIII
and XIV of the Indenture, as

-22-

--------------------------------------------------------------------------------




heretofore supplemented, be deemed to include the successors or assigns of such
party, and all the covenants and agreements in this Second Supplemental
Indenture contained by or on behalf of the Company, or by or on behalf of the
Trustee shall, subject as aforesaid, bind and inure to the benefit of the
respective successors and assigns of such party whether so expressed or not.
Section 4.6.    This Second Supplemental Indenture may be executed in several
counterparts, all or any of which may be treated for all purposes as one
original and shall constitute and be one and the same instrument.
Section 4.7.    The Indenture and the Bonds shall be governed by and construed
in accordance with the laws of the State of New York (including without
limitation Section 5‑1401 of the New York General Obligations Law or any
successor to such statute), except (a) choice‑of‑law principles of the law of
such State that would require the application of the laws of a jurisdiction
other than such State, (b) to the extent that the Trust Indenture Act (as
defined in the Restated Indenture) may be applicable and (c) to the extent that
the law of any jurisdiction wherein any portion of the mortgaged property is
located shall mandatorily govern the regulation of the Gas Business (as defined
in the Restated Indenture) and/or Electric Business (as defined in the Restated
Indenture), and creation of a mortgage lien on and security interest in, or
perfection, priority of enforcement of the lien of the Indenture or exercise of
remedies with respect to, such portion of mortgaged property. Nothing in this
Section 4.7 is intended to or shall be deemed to alter the authority the State
of Wyoming to regulate the business of the Company.



-23-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CHEYENNE LIGHT, FUEL AND POWER COMPANY, has caused this
Second Supplemental Indenture to be signed in its corporate name by its Vice
President and Treasurer and its corporate seal to be hereunto affixed and
attested by its Corporate Secretary and WELLS FARGO BANK, NATIONAL ASSOCIATION,
in evidence of its acceptance of the trust hereby created, has caused this
Second Supplemental Indenture to be signed in its corporate name by one of its
Authorized Officers and its corporate seal to be hereunto affixed and attested
by one of its Authorized Officers, all as of the day and year first above
written.


CHEYENNE LIGHT, FUEL AND POWER COMPANY



(SEAL)
By
/s/ Brian G. Iverson
Name:
Brian G. Iverson
 
Its:
Vice President and Treasurer
 
 
 

        




Attest:
 
    /s/ Roxann R. Basham
Roxann R. Basham, Corporate Secretary
 
 
 




Signature Page – Second Supplemental Indenture

--------------------------------------------------------------------------------




STATE OF SOUTH DAKOTA     )
)ss.:
COUNTY OF PENNINGTON     )
On this 22nd day of September, 2014, before me appeared Brian G. Iverson, to me
personally known, who, being by me duly sworn did say that he is the Vice
President and Treasurer of Cheyenne Light, Fuel and Power Company and that the
seal affixed to said instrument is the corporate seal of said corporation and
that said instrument was signed and sealed on behalf of said corporation by
authority of its Board of Directors, and said Brian G. Iverson acknowledged said
instrument to be the free act and deed of said corporation.




    
/s/ LeeAnn Steckler
 
 
Notary Public
 
 
 
My commission expires
6/23/2017
 
 
(NOTARY SEAL)








Signature Page – Second Supplemental Indenture

--------------------------------------------------------------------------------




    
    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

    


(SEAL)
By
/s/ Gregory S. Clarke
 
Authorized Officer





Attest:
 
 
 /s/ X
Authorized Signatory
 






Signature Page – Second Supplemental Indenture

--------------------------------------------------------------------------------




STATE OF ILLINOIS     )
)ss.:
COUNTY OF DUPAGE     )
On this 22nd day of September, 2014, before me appeared Gregory S. Clarke, to me
personally known, who, being by me duly sworn did say that he/she is an
Authorized Officer of Wells Fargo Bank, National Association, a national banking
association, and that the seal affixed to said instrument is the corporate seal
of said association and that said instrument was signed and sealed in behalf of
said association by authority of its Board of Directors, and said Gregory S.
Clarke acknowledged said instrument to be the free act and deed of said
association.




    
    
/s/ Spring Rose O'Brien
 
 
Notary Public
 
 
 
 
My commission expires
4/22/2018
 
 
(NOTARIAL SEAL)














Signature Page – Second Supplemental Indenture

--------------------------------------------------------------------------------






Schedule I
Description of Real Property
The real property pledged pursuant to the Indenture includes all improvements
and fixtures of any nature located on such property.
In addition, all water rights associated with, related to, or in any way
appurtenant to the real property described below are pledged to secure the
obligations under the Indenture.
LARAMIE COUNTY WYOMING REAL PROPERTY:
1.
W. 18TH GAS REGULATOR STATION

The following described real property, situated in the City of Cheyenne, County
of Laramie, State of Wyoming: Block 349, City of Cheyenne, the North half (N1/2)
of Lot 1 of said Block 349.
2.
HUGER AVENUE GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That part of Lot Number Four (4) in Block Number Three Hundred Eleven
(311), as said Lot and Block are laid down and described upon the official plat
of the City of Cheyenne, Wyoming, now on file and of record in the office of the
County Clerk and ex-officio Register of Deeds of Laramie County, bounded and
described as follows: BEGINNING at a point on the Southerly line or boundary of
said Lot Four (4), distant Thirteen (13) feet westerly from the Southeasterly
corner of said Lot Four (4); THENCE westerly along said southerly line or
boundary of said Lot Four (4), a distance of Fifteen (15) feet; THENCE northerly
and at right angles to said southerly line of said Lot Four (4), a distance of
Fifteen (15) feet; THENCE easterly and parallel to said southerly line of said
Lot Four (4), a distance of Fifteen (15) feet; THENCE southerly and at right
angles to said southerly line of said Lot . Four (4), a distance of Fifteen (15)
feet to the POINT OF BEGINNING. AND: The following described real estate,
situated in the County of Laramie, State of Wyoming: That part of Lot Number 4,
Block Number Three Hundred Eleven (311) as said Lot and Block are laid down and
described on the official plat of the City of Cheyenne now on file and of record
in the Office of the County Clerk and ex-officio Register of Deeds of Laramie
County, State of Wyoming, described as follows: BEGINNING at a point on the
southerly line or boundary of said Lot 4, Block 311, distant 28 feet west of the
southeast corner of said Lot 4; THENCE west along the said southerly line or
boundary of said Lot 4, a distance of 7 feet; THENCE northerly and parallel to
the easterly line or boundary of said Lot 4, a distance of 15 feet; THENCE
easterly and parallel to the southerly line or boundary of said Lot 4, a
distance of 7 feet; THENCE southerly and parallel to the easterly line of said
Lot 4, a distance of 15 feet to the POINT OF BEGINNING. Subject to covenants and
a right of reversion.




--------------------------------------------------------------------------------






3.
CAPITOL HEIGHTS GAS REGULATOR STATION

The following described real property situated in the City of Cheyenne, County
of Laramie, and State of Wyoming: All of Lot twelve (12), except the East
fifteen (15) feet, which is owned by the City of Cheyenne and used for street
purposes, and the East fifteen (15) feet of Lot 11, all in Block Fifteen (15),
Holdrege Addition, First Filing, to the City of Cheyenne, Laramie County,
Wyoming. LESS AND EXCEPT That portion of Lot 12, Holdrege Addition, First Filing
to the City of Cheyenne, described as follows: BEGINNING at a point on the North
line of Lot No. 11, said Holdrege Addition, distant 15 feet West of the
Northwest corner of said Lot 12, THENCE Easterly and along the Northerly line of
said Lots No. 11 and 12, a distance of 23 feet; THENCE Southerly and parallel to
the Westerly line of said Lot No. 12, a distance of 23 feet; THENCE Westerly and
parallel to the Northerly line of said Lots No. 11 and 12, a distance of 23
feet; THENCE Northerly and parallel to the Westerly line of said Lot No. 12, a
distance of 23 feet to the POINT OF BEGINNING.
4.
5TH AND EVANS GAS REGULATOR STATION

The following described real estate in the City of Cheyenne, County of Laramie:
Lot Number I in Block Number 686 of the Re-Plat of South Cheyenne, as said
Re-Plat and said Lot and Block are laid down and described on the Re-Plat of
Part of South Cheyenne, dated November 12, 1890, and filed in the office of the
County Clerk and Ex-officio Register of Deeds of Laramie County, State of
Wyoming, on November 12, 1890. LESS AND EXCEPT: The northerly 104 feet of Lot 1,
Block 686 of the Re-Plat of South Cheyenne, as said Re-Plat and said Lot and
Block are laid down and described on the Re-Plat of Part of South Cheyenne,
dated November 12, 1890, and filed in the office of the County Clerk and
Ex-officio Register of Deeds of Laramie County, State of Wyoming, on November
12, 1890.
5.
20TH AND EVANS GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: The South 66 feet of Lot 8, Block 262, in the City of Cheyenne, Laramie
County, Wyoming, together with an easement covering a pedestrian-way across the
back of the North 66 feet of Lot 8, Block 262, to the alley. LESS AND EXCEPT:
The following described real estate situated in the County of Laramie, State of
Wyoming: The South 46 feet of Lot 8, Block 262, City of Cheyenne, Laramie
County, Wyoming.
6.
MOUNTAINVIEW GAS REGULATOR STATION

The following described real estate, situated in the County of Laramie, State of
Wyoming: That part of Lots Seven (7) and Eight (8), in Block Thirty-two (32), in
Mountview Park, an addition to the City of Cheyenne, Laramie County, Wyoming,
described as follows: BEGINNING at the southeast corner of said Lot Eight (8);
THENCE westerly along the




--------------------------------------------------------------------------------




southerly line of said Lot Eight (8), a distance of 18 feet; THENCE north and
parallel to the easterly line of said Lot Eight (8), a distance of twenty-two
(22) feet; THENCE easterly and parallel to the southerly line of said Lots Seven
(7) and Eight (8), a distance of thirty-six (36) feet; THENCE southerly and
parallel to the west line of said Lot Seven (7), a distance of twenty-two (22)
feet; THENCE westerly along the south line or boundary of said Lot Seven (7), a
distance of eighteen (18) feet to the PLACE OF BEGINNING.
7.
SNYDER SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: Lot 5, Block 334 in the City of Cheyenne, as said lot and block are
laid down and described on the official plat of said City, on file in the office
of the County Clerk and Register of Deeds of Laramie County. AND: The following
described real estate situated in the County of Laramie, State of Wyoming: Lot
6, Block 334 in the City of Cheyenne, as said lot and block are laid down and
described on the official plat of said City, on file in the office of the County
Clerk and Register of Deeds of Laramie County. AND: The following described real
estate situated in the County of Laramie, State of Wyoming: All of Lots 7 and 8,
Block 334 in the City of Cheyenne, together with improvements thereon, as said
lots and block are laid down and described on the official plat of said City, on
file in the office of the County Clerk and Register of Deeds of Laramie County.
8.
CHEYENNE HILLTOP SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That plot of ground between Lots 25 to 34 inclusive in Block 77 and
Lots 15 to 24 inclusive in Block 78, known and shown as Talbot Avenue, as said
lot, blocks, and avenue are set out and described upon that certain plat on file
in the office of the County Clerk and Ex-officio Register of Deeds, Laramie
County, State of Wyoming, described as plat of Interior Heights Addition to the
City of Cheyenne and bearing the following endorsement: “18960 Territory of
Wyoming, County of Laramie, SS. This instrument was filed for record on the 3rd
day of March, A.D. 1890 at 10:25 o’clock A.M. and is duly recorded in Book 1 of
Plats on pages 46 and 47.” AND: The following described real estate situated in
the County of Laramie, State of Wyoming: That certain piece or parcel of land in
the northeast quarter (NE ¼) of Section 7, Township 13 North, Range 66 West, 6th
P.M., and described as Lots 15 to 24 both inclusive, in Block 78, and Lots 15 to
34, both inclusive, in Block 77 of what is known as Interior Heights Addition to
the City of Cheyenne, County of Laramie, State of Wyoming, as all of above said
lots and blocks are set out and described upon that certain plat on file in the
office of the County Clerk and Ex-officio Register of Deeds, Laramie County,
State of Wyoming, described as plat of Interior Heights Addition to the City of
Cheyenne and bearing the following endorsement: “18960 Territory of Wyoming,
County of Laramie, SS. This instrument was filed for record on the 3rd day of
March, A.D. 1890 at 10:25 o’clock A.M. and is duly recorded in Book 1 of Plats
on pages 46 and 47.”
9.
SUN VALLEY GAS REGULATOR STATION





--------------------------------------------------------------------------------




The following described real estate, situate in Laramie County, State of
Wyoming: All of that piece or parcel of land situated in Laramie County, State
of Wyoming, being part of Lot One (1) in Block One (1), Sun Valley Addition,
Filing No. 1, as said Lot and Block are laid down and described upon the map or
plat of said Sun Valley Addition - Filing No. 1, a part of the Southwest one
quarter (SW ¼) of Section Thirty-four (34), Township Fourteen (14) North, Range
Sixty-six (66) West, Sixth (6th) Principal Meridian, and more particularly
described as follows: BEGINNING at a point on the West line of said Lot One (1),
Block One (1), which point is a distance of five (5) feet north of the south
line of said Lot Number One (1)’ THENCE North fifteen feet (15) along the west
line of said Lot One (1); THENCE East parallel to the south line of said Lot One
(1), a distance of twenty (20) feet; THENCE South parallel to the West line of
said Lot One (1), a distance of fifteen (15) feet, to a point of five (5) feet
north of the south line of said Lot One (1); THENCE West and parallel to the
south line of said Lot One (1), a distance of twenty (20) feet to the POINT OF
BEGINNING.
10.
CHEYENNE SERVICE CENTER

The following described real estate, situate in Laramie County, State of
Wyoming: All that portion of Lots 1, 2, 6, 7, and 8, Block 157, City of
Cheyenne, Laramie County, Wyoming, lying East of the West line of the E ½ SE¼ of
Section 36, Township 14 North, Range 67 West, 6th P.M., more particularly
described as follows: All that portion of Lots 1 and 2, Block 157, City of
Cheyenne, Laramie County, Wyoming, containing 0.171 acres, more or less, and
being more particularly described as follows: BEGINNING at the Northeasterly
corner of said Lot 1; THENCE South 26° 33’ East, along the Easterly boundary of
said Lot 1, a distance of 132 feet to the Southeasterly corner of said Lot 1;
THENCE South 63° 27’ West, along the Southerly boundary of said Lots 1 and 2, a
distance of 89.25 feet to the point of intersection with the East boundary of
Government Lot 5, Section 36, Township 14 North, Range 67 West, 6th P.M.,
Laramie County, Wyoming; THENCE North 0 ° 05’ West, along the East boundary of
said Government Lot 5, a distance of 147.48 feet to the point of intersection
with the Northerly boundary of said Lot 1; THENCE North 63° 27’ East, along the
Northerly boundary of said Lot 1, a distance of 23.5 feet to the POINT OF
BEGINNING.
All that portion of Lots 6, 7, and 8, Block 157, City of Cheyenne, Laramie
County, Wyoming, containing 0.394 acres, more or less, and being more
particularly described as follows: BEGINNING at the southeasterly corner of said
Lot 8; THENCE South 63° 27’ West, along the Southerly boundary of said Lots 6,
7, and 8, a distance of 163 feet to the point of intersection with the East
boundary of Government Lot 5, Section 36, Township 14 North, Range 67 West, 6th
P.M., Laramie County, Wyoming; THENCE North 0 ° 05’ West, along the East
boundary of said Government Lot 5, a distance of 147.48 feet to the point of
intersection with the Northerly boundary of said Lots 7 and 8; THENCE North 63°
27’ East, along the Northerly boundary of said Lots 7 and 8, a distance of 97.3
feet to the Northeasterly corner of said Lot 8; THENCE South 26° 33’ East, along
the Easterly boundary of said Lot 8, a distance of 132 feet to the POINT OF
BEGINNING. Deed dated August 16, 1961, The Colorado and Southern Railway
Company, Grantor, and Cheyenne Light, Fuel and Power Company, Grantee, recorded
August 29, 1961 in Book 715, Page 58 of the official records




--------------------------------------------------------------------------------




of Laramie County, Wyoming. The following described parcel of land situated,
lying, and being in the City of Cheyenne, County of Laramie, State of Wyoming,
which are or have been public streets and alleys according to the official
survey and plat of the City of Cheyenne, and conveys and specially warrants, as
hereinafter set forth, all of said parcel of land except those parts which are
or have been public streets and alleys according to the official survey and plat
of the City of Cheyenne: A tract of land part of which lies in Block 215, and
all of which is in the East Half of the Southeast Quarter (E½ SE¼) of Section
Thirty-six (36), Township Fourteen (14) North, Range Sixty-seven (67) West of
the 6th P.M., City of Cheyenne, Laramie County, Wyoming, more particularly
described as follows: BEGINNING at a point on the easterly line of McComb Avenue
extended northerly, said point being 1262.5 feet South and 52.6 feet South 26°
42’ East of the Northwest corner of the Northeast quarter of the Southeast
quarter (NE¼ SE¼) of said Section Thirty-six (36); THENCE South 26° 42’ East, a
distance of 595.6 feet to a point thirty-five (35) feet northwesterly, measured
at right angles, from the centerline of the Railway Company’s main railroad
track; THENCE North 39° 49’ East, parallel to said main railroad track, a
distance of 445.7 feet to a point of curve THENCE on a curve to the left,
parallel to said railroad track, having a radius of 645.01 feet, a distance of
526.94 feet to a point, (the chord of said curve bears North 16° 23’ 30” East, a
distance of 512.85 feet); THENCE North 87° 35’ 25” West, a distance of 88.73
feet to a point; THENCE South 63° 18’ West, 681.61 feet to the POINT OF
BEGINNING. Containing 7.00 acres, more or less. Subject to an easement,
right-of-way, and license in favor of the City of Cheyenne to keep, maintain,
and use a thirty-six (36) inch concrete storm sewer as now located on, over, and
across said parcel of land, and subject to whatever rights, easements, and
interests, if any, which the City of Cheyenne and the public, or either of them,
may have, by use or otherwise. AND: All of the following described premises
located in the City of Cheyenne, Laramie County, Wyoming: All that portion of
the alley in Block 157, City of Cheyenne, Laramie County, Wyoming, described as
follows: BEGINNING at the northeasterly corner of Lot 8 in said Block; THENCE
North 26° 33’ West, a distance of 16 feet; THENCE South 63° 27’ West, a distance
of 89.25 feet; THENCE South 00° 05’ East, a distance of 17.9 feet; THENCE North
63° 27’ East, a distance of 97.3 feet to the POINT OF BEGINNING. All that
portion of vacated McComb Avenue between the west line of the East one half of
the Southeast quarter (E SE) of Section Thirty-six (36), Township Fourteen (14)
North, Range Sixty-seven (67) West, 6th P.M., and a line thirty-five (35) feet
northwesterly and parallel to the centerline of the Railway Company’s main
railroad track more particularly described as follows: BEGINNING at the
intersection of said West line of the East one-half of the Southeast quarter (E
½ SE¼) of Section Thirty-six (36) and the northeasterly line of McComb Avenue,
extended northwesterly; THENCE South 26° 46’ East, a distance of 648.2 feet;
THENCE South39° 49’ West, a distance of 87.2 feet; THENCE North 26° 42’ West, a
distance of 523.9 feet; THENCE North along said west line of the East one-half
of the Southeast quarter (E ½ SE¼) of Section Thirty-six (36), a distance of 178
feet to the POINT OF BEGINNING. AND: All that portion of 23rd Street in the SE¼
SE¼ of Section 36, Township 14 North, Range 67 West, 6th P.M. lying between the
West boundary of McComb Avenue and the West boundary of the SE ¼ SE¼ of said
Section 36, more particularly described as follows: BEGINNING at the
Southeasterly corner of Lot 8, Block 157, City of Cheyenne, Laramie County,
Wyoming, and extending South 63° 27’ West along the North-westerly line of 23rd
Street, a distance




--------------------------------------------------------------------------------




of 163.0 feet; THENCE South 00° 05’ East, a distance of 89.36 feet; THENCE North
63° 27’ East along the Southeasterly line of 23rd Street, a distance of 202.83
feet; THENCE North 26° 33’ West, a distance of 80 feet to the POINT OF
BEGINNING. The above areas were vacated from public use by Resolution No. 1429,
dated April 25, 1961 of the City Council, City of Cheyenne. AND: The following
described tract of land situate, lying, and being in the City of Cheyenne,
County of Laramie, and State of Wyoming: All that portion of vacated McComb
Avenue between the west line of the East half of the Southeast quarter (E½ SE¼),
Section Thirty-six (36), Township Fourteen (14) North, Range 67 West, 6th P.M.,
and a line 35 feet northwesterly and parallel to the centerline of the Railway
Company’s main railroad track, more particularly described as follows: BEGINNING
at the intersection of said west line of the East half of the Southeast quarter
(E½ SE¼), Section Thirty-six (36) and the northeasterly line of McComb Avenue,
extended northwesterly; THENCE South 26° 42’ East, a distance of 648.2 feet;
THENCE South 39° 49’ West, a distance of 87.2 feet; THENCE North 26° 42’ West, a
distance of 523.9 feet; THENCE North along said west line of the East half of
the Southeast quarter (E½ SE¼) of said Section 36, a distance of 178 feet to the
POINT OF BEGINNING. The above area has previously been vacated from public use
by Resolution No. 1429 dated the 25th of April, 1961 by the Council of the City
of Cheyenne. AND: The following described tract of land situate, lying, and
being in the City of Cheyenne, County of Laramie, State of Wyoming: A tract of
land in Block No. 216 in the City of Cheyenne, and in the South half of the
Southeast quarter (S½ SE¼), Section Thirty-six (36), Township Fourteen (14)
North, Range Sixty-seven (67) West, 6th P.M., more particularly described as
follows: BEGINNING at the most northerly corner of said Block No. 216, said
point being 1,440.5 feet south and 415.5 feet South 26° 42’ East of the
northwest corner of the Northeast quarter of the Southeast quarter (NE¼ SE¼) of
said Section Thirty-six (36); THENCE South 63° 18’ West, along the southeasterly
line of vacated 23rd Street, a distance of 226.03 feet to the northeasterly
right-of-way line of the State Highway; THENCE South 50° 11’ East, along the
said northeasterly line of the State Highway, a distance of 153.55 feet to a
point 70.9 feet northwesterly from the center line of the main railroad track,
measured along the last course extended southeasterly; THENCE North 52° 10’
East, a distance of 168.01 feet to the southwesterly line of vacated McComb
Avenue; THENCE North 26° 42’ West, a distance of 108.39 feet to the POINT OF
BEGINNING. Containing 24,850 square feet, more or less. AND: The following
described real estate, situated in the County of Laramie, State of Wyoming: All
that portion of that certain tract of land as described as Parcel 2 in Book
1281, Page 1518 of the Laramie County records and located in Lot 6 (NE¼ SE¼) of
Section 36, Township 14 North, Range 67 West, 6th P.M., described as follows:
COMMENCING at the South quarter corner of said Section 36, from which the
southeast corner thereof bears South 89° 58’ 20” East, a distance of 2,639.18
feet, and the southwest corner thereof bears North 89° 58’ 42” West, a distance
of 2,622.76 feet (each section corner being monumented by a stone); THENCE North
44° 02’ 21” East, a distance of 2,011.00 feet to the point on the southeasterly
boundary of said tract of land, the TRUE POINT OF BEGINNING; THENCE North 37°
03’ 00” East, a distance of 0.26 feet to the point of beginning of a circular
curve concave southerly, the radius of which is 532.96 feet; THENCE
northeasterly along said curve through a central angle of 50° 04’ 49” a distance
of 465.84 feet to a point on the northeasterly boundary of said tract of land;
THENCE South 26’ 29’ 03” East along said northeasterly boundary, a distance of
11.41 feet




--------------------------------------------------------------------------------




to the southeast corner of said tract of land; THENCE South 63° 31’ 31” East
along the southeasterly boundary of said tract of land, a distance of 451.24
feet, more or less, to the POINT OF BEGINNING. The above-described parcel of
land contains 17,815 square feet, more or less. LESS AND EXCEPT THE FOLLOWING
TWO TRACTS: The following described premises, for road and street purposes: A
parcel of land in the East half of the Southeast quarter (E½ SE¼) of Section 36,
Township 14 North, Range 67 West, 6th P.M., City of Cheyenne, Laramie County,
Wyoming, more particularly described as follows: BEGINNING at a point on the
Easterly line of McComb Avenue extended Northerly, said point being 1262.5 feet
South and 6.7 feet South 26° 42’ East of the Northwest corner of the Northeast
quarter of the Southeast quarter (NE¼ SE¼) of said Section 36; THENCE South 00°
05’ East, a distance of 617.43 feet; THENCE North 63° 27’ East, a distance of
107.11 feet; THENCE North 1° 48’ West, a distance of 496.84 feet; THENCE along a
curve to the right having a radius of 95.62 feet, a distance of 108.90 feet to a
point; THENCE South 63° 18’ West, a distance of 126.76 feet; THENCE North 26°
42’ West, a distance of 45.90 feet to the POINT OF BEGINNING. In the event the
said parcel shall ever cease to be used for public street purposes, title shall
immediately re-vest in the Grantor. The following described real estate,
situated in the County of Laramie, State of Wyoming: All that portion of Lot 6
of Section 36, Township 14 North, Range 67 West, 6th P.M., described as follows:
COMMENCING at the south quarter corner of said Section 36, from which the
southeast corner thereof bears South 89° 58’ 20” East, a distance of 2,639.18
feet, and the Southwest corner thereof bears North 89° 58’ 42” West, a distance
of 2,622.76 feet (each section corner being monumented by a stone); THENCE North
49° 21’ 24” East, a distance of 2,538.49 feet to a point on the southeasterly
boundary of existing 24th Street, the TRUE POINT OF BEGINNING; THENCE along said
southeasterly boundary, North 63° 32’ 26” East, a distance of 25.91 feet; THENCE
continuing along said southeasterly boundary, South 87° 11’ 13” East, a distance
of 88.75 feet to a point on the westerly operating right-of-way of the
Burlington Northern Railroad; THENCE along said westerly operating right-of-way,
South 06° 56’ 15” East, a distance of 12.62 feet; THENCE North 87° 18’ 00” West,
a distance of 113.64 feet, more or less, to the POINT OF BEGINNING. The
above-described parcel of land contains 1,270 square feet, more or less.
Excepting and reserving from the above-described lands and unto the Grantors,
all oil, gas, minerals and mineral estate of every kin and nature that can be
removed from the ground without jeopardy to the maintenance or safety of public
use or travel upon the surface estate and without using the surface of the lands
hereby granted.
11.
CHEYENNE OFFICE

The following described real estate situate in Laramie County, State of Wyoming:
All of Lot Seven (7), Block Three hundred twenty-seven (327) in the City of
Cheyenne, as said lot and block are laid down and described on the official plat
of said City, on file in the office of the Laramie County Clerk.
12.
SOUTH CHEYENNE GAS REGULATOR STATION





--------------------------------------------------------------------------------




Those certain parcels of land situated in the County of Laramie, State of
Wyoming, and described as follows: That portion of the Northeast quarter (NE¼)
of Section 13, Township 13 North, Range 67 West, 6th P.M., in Laramie County,
Wyoming, bounded as follows: BEGINNING at a point at the Northeast corner of
said Section 13; THENCE West along the North line of said Section 13, a distance
of 125 feet; THENCE South at right angles to the said North line of Section 13,
a distance of 350 feet; THENCE East and parallel to said North line of Section
13, a distance of 125 feet; THENCE North and at right angles to said North line
of Section 13, a distance of 350 feet to the POINT OF BEGINNING.
13.
BEVERLY HILLS GAS REGULATOR STATION

A part of Tract “A”, Block 6, Beverly Hills Subdivision, Filing No. 1, being a
part of Section 31, Township 13 North, Range 66 West, 6th P.M., Laramie County,
Wyoming, described as follows: BEGINNING at the Southwest corner of said Tract
“A”; THENCE Easterly along the Southerly line of said Tract “A”, distance of
50.0 feet; THENCE on an angle to the left of 90° and parallel to the West line
of said Tract “A”, a distance of 50.0 feet; THENCE on an angle to the left of
90° and parallel to the South line of said Tract “A”, a distance of 50.0 feet to
a point on the West line of said Tract “A”; THENCE Southerly along the West line
of said Tract “A”, a distance of 50.0 feet to the TRUE POINT OF BEGINNING, said
parcel of land being 50.0 feet wide and 50.0 feet long.
14.
INDIAN HILLS GAS REGULATOR STATION

That certain tract of land situated in the County of Laramie, State of Wyoming,
and described as follows: A portion of Block 6, Indian Hills, Third Filing,
Laramie County, Wyoming, being more particularly described as follows: BEGINNING
at the southwest corner of said Block 6; THENCE northerly along the west
boundary of said Block 6, a distance of 20 feet; THENCE easterly parallel to the
south boundary of said Block 6, a distance of 20 feet; THENCE southerly,
parallel to the west boundary of said Block 6, a distance of 20 feet to a point
on the south boundary of said Block 6; THENCE westerly along the south boundary
of said Block 6, a distance of 20 feet to the POINT OF BEGINNING.
15.
WESTERN HILLS GAS REGULATOR STATION

The following described property in Laramie County, State of Wyoming: A portion
of Lot 11, Block 28, Western Hills, 4th Filing, City of Cheyenne, Laramie
County, Wyoming, containing 406 square feet, more or less, and being more
particularly described as follows: BEGINNING at the most southerly corner of
said Lot 11, which point is the beginning of a curve to the left, northerly, and
the beginning of a curve to the right, westerly; THENCE along the easterly
boundary of said Lot 11, on a curve to the left whose radius is 11,309.19 feet
and along a chord which bears North 7° 20.72’ East, a distance of 20.60 feet to
a point on the curve; THENCE North 82° 33’ West, at right angles to the tangent
of said curve, a distance of 20 feet to a point; THENCE South 7° 27’ West, a
distance of 20 feet to a point on the southwesterly boundary of said Lot 11,
which point is on a curve; THENCE along the southwesterly boundary of said Lot
11, on a curve to the left whose radius is 338.51 feet




--------------------------------------------------------------------------------




and along a chord which bears South 80° 51.19’ East, a distance of 20.05 feet to
the POINT OF BEGINNING.
16.
PINE BLUFFS GAS REGULATOR STATION

That certain parcel of land situated in the County of Laramie, State of Wyoming,
and described as follows: Lot 1, Block 7 in Simkins-Black Subdivision, Second
Filing, Town of Pine Bluffs, Laramie County, Wyoming.
17.
CORLETT SUBSTATION – ADDITIONAL LAND

The following described real estate situated in the County of Laramie, State of
Wyoming; A portion of the SE¼ NW ¼ Section 17, Township 13 North, Range 67 West,
6th P.M., Laramie County, Wyoming, containing 0.217 acres, more or less, and
begin more particularly described as follows: BEGINNING at a point on the
northerly R/W line of U.S. Highway No. 30, as said Highway is now laid down and
marked by R/W monuments, which point of beginning bears South 8° 58.7’ West, a
distance of 2417.50 feet from the North quarter corner of Section 17; THENCE
South 78° 57’ West, along the tangent line of the northerly R/W line of said
Highway, a distance of 92.56 feet to a point of curve marked by a Highway R/W
monument; THENCE South 78 ° 57’ West, along said tangent line extended, a
distance of 7.44 feet to a point marked by a’/4” iron pipe; THENCE North 8 ° 10’
East, a distance of 100 feet to a point marked by a 1/4” iron pipe; THENCE North
78 ° 57’ East, parallel to said Highway R/W line, a distance of 100 feet to a
point marked by a’/4” iron pipe; THENCE South 8 ° 10’ West, a distance of 100
feet to the POINT OF BEGINNING. AND: The following described real estate
situated in the County of Laramie, State of Wyoming: BEGINNING at the Southeast
corner of that certain parcel of land described in Book 824 at Page 575 in the
Laramie County Real Estate Records, whence the North quarter corner of said
Section 17 bears North 8° 58.7’ East, a distance of 2417.50 feet; THENCE along
the South boundary line of said parcel South 78’ 57’West, a distance of 100 feet
to the Southwest corner of said parcel and the True POINT OF BEGINNING; THENCE
North 8° 10’ East, a distance of 100 feet to the Northwest corner of the
aforesaid parcel; THENCE continuing North 80 10’ East, a distance of 120.20 feet
to a point; THENCE South 78° 57’ West, a distance of 280.46 feet to a point;
THENCE South 11° 03’ East, a distance of 210.01 feet to a point on the northerly
right-of-way line of U.S. Highway No. 30; THENCE along said northerly
right-of-way line and along a curve to the right an arc distance of 208.95 feet,
said curve having a radius of 11,459.16 feet and a chord which bears North 78 °
22’35” East, a distance of 208 feet, more or less to the True POINT OF
BEGINNING. Contains 1.171 acres.
18.
SKYLINE SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That portion of the NW ¼ NW ¼ NE ¼ of Section 17, lying Southeast of
the Public Road as now constructed along and across said NW¼ NW¼ NE¼ of
Section17, Township 14 North, Range 66 West, 6th P.M., Laramie County, Wyoming.




--------------------------------------------------------------------------------






19.
DREW GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: The South 20 feet of the East 10 feet of Lot 1, Block 1, Drew
Subdivision, Second Filing, a subdivision of all of Tract 91, Allison Tracts,
3rd Filing, in Laramie County, Wyoming.
20.
HAPPY JACK SWITCHING STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: A parcel of land located in the NW, NEVI of Section 5, Township 13
North, Range 67 West, 6th P.M., Laramie County, Wyoming and being more
particularly described as follows: BEGINNING at a point whence the East quarter
corner of said Section 5 bears South 48° 17’ 25” East, a distance 2350.21 feet;
THENCE North 79° 46’ West, a distance of 118 feet to a point; THENCE North 10°
14’ East, a distance of 211 feet to a point; THENCE South 79° 46’ East, a
distance of 118 feet to a point; THENCE South 10° 14’ West, a distance of 211
feet more or less, to the POINT OF BEGINNING. Contains 0.572 acres.
21.
HAPPY JACK SWITCHING STATION – ADDITIONAL LAND

The following described real estate situated in the County of Laramie, State of
Wyoming: A parcel of land located in the NW¼ NE¼ of Section 5, Township 13
North, Range 67 West, 6th P.M., Laramie County, Wyoming, and being more
particularly described as follows: BEGINNING at a point whence the East quarter
corner of said Section 5 bears South 48° 17’ 25” East, a distance of 2,350.21
feet, said point being the southeast corner of that certain parcel of land
described in Book 1118 at page 402 of the Laramie County Real Estate Records;
THENCE North 10° 14’ East along the East boundary line of said parcel, a
distance of 211 feet to the northeast corner of said parcel; THENCE South 79*
46’ West, a distance of 162 feet to a point; THENCE South 10° 14’ West, a
distance of 260 feet to a point; THENCE North 79° 46’ West, a distance of 280
feet to a point; THENCE North 10° 14’ East, a distance of 49 feet to the
southwest corner of said parcel; THENCE South 79 ° 46’ East along said parcel, a
distance of 118 feet more or less, to the POINT OF BEGINNING.
22.
PARKWAY SUBSTATION SITE (FORMERLY KNOWN AS CHEYENNE INDUSTRIAL PARK)

A tract of land located in the SW ¼ of Section 29, Township 14 North, Range 65
West, 6th P.M., Laramie County, Wyoming, being more particularly described as
follows: COMMENCING at the Southwest corner of Section 29, Township 14 North,
Range 65 West, 6th P.M., marked by a stone with a cross chiseled on top; THENCE
North 00° 29’ 26” East along the western boundary of said section, a distance of
617.13 feet to the TRUE POINT OF BEGINNING; THENCE North 00° 29’ 26” East along
the western boundary of said section, a distance of 617.13 feet to a point on a
curve on the southern boundary of the Union




--------------------------------------------------------------------------------




Pacific Railroad right-of-way; THENCE Easterly along the curve of the southern
right-of-way of the Union Pacific Railroad, said curve being to the right with a
radius of 1709.86 feet, a central angle of 04° 17’ 35”, a distance of 128.09
feet to a point of tangency; THENCE South 74° 21’ 15” East along said southern
right-of-way, a distance of 772.12 feet; THENCE South 00° 29’ 26” West, a
distance of 381.09 feet; THENCE North 89° 52’ 36” West, a distance of 868.93
feet, more or less, to the TRUE POINT OF BEGINNING.
23.
SILO TOWN BORDER STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: A portion of the East Half of the Northeast Quarter of the Northeast
Quarter (E½ NE ¼ NE¼), Section 17, Township 14 North, Range 65 West, 6th P.M.,
Laramie County, Wyoming, more particularly described as follows: BEGINNING at
the Northeast corner of said Section 17; THENCE South 00’ 28’ 14” West along the
east line of said Section 17, a distance of 140.00 feet; THENCE North 89° 22’
40” West, a distance of 140.00 feet; THENCE North 00° 28’ 14” East, a distance
of 140.00 feet to the north line of said Section 17; THENCE South 89 ° 22’ 40”
East, along said north line, a distance of 140.00 feet to the POINT OF
BEGINNING.
24.
CORLETT – SKYLINE 115KV TRANSMISSION LINE (KEPLER TRACT)

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in the Southwest Quarter of Section 8,
Township 14 North, Range 66 West, 6th P.M., Laramie County, Wyoming, and more
particularly described as follows: COMMENCING at the South Quarter Corner of
said Section 8; THENCE North 00° 28’ 09” East along the easterly line of said
Southwest Quarter, a distance of 50.00 feet to the POINT OF BEGINNING; THENCE
North 890 48’ 15” West along the northerly line of a parcel of land described in
Book 1219, Page 1536, records of Laramie County, Wyoming, a distance of 2627.00
feet, whence the Southwest. Corner of Section 8 bears South 00° 24’ 26” West, a
distance of 50.00 feet; THENCE North 00° 24’ 26” East along the westerly line of
said Southwest Quarter, a distance of 30.00 feet; THENCE South 89 ° 48’ 15”
East, a distance of 2627.04 feet; THENCE South 00° 28’ 09” West along the
easterly line of said Southwest Quarter, a distance of 30.00 feet to the POINT
OF BEGINNING.
25.
CROW CREEK SUBSTATION SITE

The following described real property situated in the County of Laramie, State
of Wyoming: A parcel of land located in Section 3, Township 13 North, Range 66
West, 6th P.M., Laramie County, Wyoming, being more particularly described as
follows: COMMENCING at Southwest Corner of said Section 3, whence the South
quarter Corner of said Section 3 bears South 89° 11’ 02” East, a distance of
2642.55 feet; THENCE North 64° 26’ 39” East, a distance of 1308.24 feet to the
POINT OF BEGINNING; THENCE North 12° 58’ 46” East, a distance of 173.27 feet;
THENCE South 77° 01’ 14” East, a distance of 280.00 feet; THENCE South 12° 58’
46” West, a distance of 308.74 feet; THENCE North 89° 58’ 47”




--------------------------------------------------------------------------------




West along the northerly line of the electric transmission line easement as
recorded in Book 924, Page 561, Laramie County, a distance of 287.32 feet;
THENCE North 12 ° 58’46” East, a distance of 199.90 feet to the POINT OF
BEGINNING. Containing 95,468 square feet (2.192 Acres), more or less.
26.
CAMPSTOOL GAS REGULATOR STATION

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in a portion of Government Lot 3, Section
4, Township 13 North, Range 66 West, 6th P.M., Laramie County, Wyoming, said
property also lies within that parcel of property described at Book 1468, Page
1306, of the Laramie County Records, and is more particularly described as
follows: BEGINNING at a point monumented by a 1” yellow plastic capped rebar
inscribed DMH-PELS 558 that bears South 66° 15’24” E. (City of Cheyenne Datum),
a distance of 1820.67 feet from the Northwest corner of said Section 4, said
point also bears South 33° 37’ 15” East, a distance of 73.78 feet from the
Northeast corner of that parcel of land described at Book 1295, Page 1286 of the
Laramie County Records, and as corrected at Book 1309, Page 384 of the Laramie
County Records, as shown on the attached Exhibit “A” THENCE North 89° 40’ 21”
East, a distance of 100.00 feet to a point monumented by a 1” yellow plastic
capped rebar inscribed DMH-PELS 558; THENCE South 0° 20’ 01” East, a distance of
100.00 feet to a point monumented by a 1” yellow plastic capped rebar inscribed
DMH-PELS 558; THENCE South 89 ° 40’ 21” West, a distance of 100.00 feet to a
point monumented by a 1” yellow plastic capped rebar inscribed DMH-PELS 558;
THENCE North 0° 20’01” West, a distance of 100.00 feet to the POINT OF
BEGINNING. Said parcel contains 10,000 square feet of 0.2296 acres, more or
less.
27
CAMPSTOOL/NATRONA - LUMMIS RANCH GAS REGULATOR STATION

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in the Northeast Quarter of the Northeast
Quarter (NE¼ NE¼) of Section 4 and in the Northwest Quarter of the Northwest
Quarter (NW¼ NW¼) of Section 3, Township 13 North, Range 66 West, 6th P.M.,
Laramie County, Wyoming, more particularly described as follows: BEGINNING at a
point on the south right of way line of Campstool Road and the east line of said
Section 4 from which the Northeast corner of said Section bears North 00° 34’
09” West, a distance of 965.19 feet; THENCE North 86° 01’ 56” West, along said
south right of way line , a distance of 47.75 feet; THENCE South 12° 43’ 51”
West, a distance of 50.59 feet; THENCE South 86° 01’ 56” East, a distance of
91.87 feet; THENCE North 01° 12’ 08” W., a distance of 50.22 feet to the south
right of way line of said Campstool Road; THENCE N. 86° 01’ 56” West, along said
south right-of-way line, a distance of 31.69 feet to the POINT OF BEGINNING. The
following described real estate situated in the County of Laramie, State of
Wyoming: That part of Lot Number Four (4) in Block Number Three hundred eleven
(311), as said Lot and Block are laid down and described upon the official plat
of the City of Cheyenne, Wyoming, now on file and of record in the office of the
County Clerk and ex-officio Register of Deeds of Laramie County, bounded and
described as follows: BEGINNING at a point on the Southerly line or boundary




--------------------------------------------------------------------------------




of said Lot Four (4), distant Thirteen (13) feet westerly from the Southeasterly
corner of said Lot Four (4); THENCE westerly along said southerly line or
boundary of said Lot Four (4), a distance of Fifteen (15) feet; THENCE northerly
and at right angles to said southerly line of said Lot Four (4), a distance of
Fifteen (15) feet; THENCE easterly and parallel to said southerly line of said
Lot Four (4), a distance of Fifteen (15) feet; THENCE southerly and at right
angles to said southerly line of said Lot Four (4), a distance of Fifteen (15)
feet to the POINT OF BEGINNING. AND: The following described real estate,
situated in the County of Laramie, State of Wyoming: That part of Lot Number 4,
Block Number Three hundred Eleven (311) as said Lot and Block are laid down and
described on the official plat of the City of Cheyenne now on file and of record
in the Office of the County Clerk and Ex-officio Register of Deeds of Laramie
County, State of Wyoming, described as follows: BEGINNING at a point on the
southerly line or boundary of said Lot 4, Block 311, distant 28 feet west of the
southeast corner of said Lot 4; THENCE west along the said southerly line or
boundary of said Lot 4, a distance of 7 feet; THENCE northerly and parallel to
the easterly line or boundary of said Lot 4, a distance of 15 feet; THENCE
easterly and parallel to the southerly line or boundary of said Lot 4, a
distance of 7 feet; THENCE southerly and parallel to the easterly line of said
Lot 4, a distance of 15 feet to the POINT OF BEGINNING. Subject to covenants and
a right of reversion.
28.
LEADS (MICROSOFT) SUBSTATION



Lot 1, Block 1, North Range Business Park, Fifth Filing, according to the
official plat filed for record in Laramie County, Wyoming.


Lot 2, Block 6; Lot 1, Block 7; Lot 1, Block 8; Lot 3, Block 9; Lot 5, Block 9;
Lot 2, Block 10; Lot 5, Block 10; and Lot 2, Block 11, North Range Business
Park, Third Filing according to the official plat filed for record in Laramie
County, Wyoming.


29.
SOUTH CHEYENNE SUBSTATION



A tract of land situated in a portion of the Northwest Quarter (NW1/4) of
Section 5 and in a portion of the Northeast Quarter (NE1/4) of Section 6,
Township 12 North, Range 66 West of the 6th P.M., Laramie County, Wyoming, more
particularly described as follows:


Beginning at the northwest corner of said Section 5; thence S.89°53’06”E., along
the north line of said Section 5, a distance of 1178.60 feet; thence
S.00°04’50”W., a distance of 1100.00 feet; thence N.89°53’06”W., a distance of
1310.00 feet to the east line of that 90 foot transmission line and access
easement to US DOE WAPA recorded Book 2090 Page 982; thence N.01°11’35”W., along
said east line, a distance of 155.49 feet; thence N.00°17’25”E., along said east
line, a distance of 944.55 feet to the north line of said Section 6; thence
S.89°53’06”E., along said north line, a distance of 131.40 feet to the point of
beginning. Containing 33.12 acres more or less.






--------------------------------------------------------------------------------






30.
PORTION OF SOUTH CHEYENNE SUBSTATION ACCESS ROAD



A tract of land situated in a portion of the Southwest Quarter (SW1/4) of
Section 32, Township 13 North, Range 66 West of the 6th P.M., Laramie County,
Wyoming, more particularly described as follows:


Beginning at the west quarter corner of said Section 32; thence S.89°50’11”E.,
along the north line of said SW1/4, a distance of 50.00 feet; thence
S.22°07’55”W., a distance of 134.79 feet to the west line of said Section 32;
thence N.00°21’26” E., along said west line, a distance of 125.00 feet to the
point of beginning. Containing 3,125 square feet more or less.


31.
SWAN RANCH SUBSTATION



Lot 1, Block 1, Swan Ranch Rail Park Fifth Filing, Laramie County, Wyoming.


32.
NORTH RANGE SUBSTATION



A tract of land situated in a portion of the Northeast Quarter (NE1/4) of
Section 5, Township 13 North, Range 67 West of the 6th P.M., Laramie County,
Wyoming, more particularly described as follows:


Beginning at a point on the east line of said Section 5 from which the east
quarter corner of said Section 5 bears S.00°04’24”W., a distance of 1379.90
feet, said point being on the south line of that easement recorded in Book 640,
Page 440, Laramie County Clerk’s office; thence S.00°04’24”W., along said
Section line, a distance of 609.56 feet; thence N.79°46’00”W., a distance of
700.00 feet; thence N.00°04’24”E., a distance of 304.78 feet; thence
N.79°46’00”W., a distance of 1331.49 feet; thence N.10°17’12”E., a distance of
21.25 feet to the southwest corner of that parcel recorded in Book 2044, Page
1128, Laramie County Clerk’s Office; thence S.79°43’44”E., along said south
line, a distance of 479.99 feet; thence N.10°15’33”E., along the east line of
said parcel, a distance of 279.06 feet to the south line of said easement;
thence S.79°46’00”E., along said south line, a distance of 1497.59 feet to the
point of beginning.


33.
CHEYENNE PRAIRIE GENERATING STATION



GDC Subdivision, Block 1, Lot 1, Laramie County, Wyoming
CAMPBELL COUNTY WYOMING REAL PROPERTY:
34.    WYGEN II PLANT
That certain 90 MW Coal Fired Power Generation Plant (the “Plant”); all
equipment of any nature associated with the operation of the Plant, including
without limitation, transformers,




--------------------------------------------------------------------------------




transmission lines, buss bars, coal storage facilities, ash treatment and
disposal facilities, and substations, to the extent located on the real property
described below (the “Property”), and whether or not such property constitutes
fixtures or is permanently affixed to the Property; all contracts, contract
rights and permits of the Company related to, and/or required for, the operation
of the Plant; including without limitation any water rights required to operate
the Plant, as well as all interest of the Company under a certain ground lease
agreement regarding the Property effective September 14, 2005 between the
Company, as lessee and Wyodak Resources Development Corporation, as lessor.


A tract of land being located in the Southwest ¼ of Section 22 and the Northwest
¼ of Section 27, Township 50 North, Range 71 West, of the 6th Principal
Meridian, Campbell County, Wyoming, being more particularly described as
follows:
Beginning at a 5/8 inch rebar with aluminum cap stamped PLS 8404 which monuments
the Southeast corner of said parcel from which the Southeast corner of Section
22 bears North 87° 51’ 21” East, 3147.53 feet, said corner being monumented with
a 3½ inch brass cap;
Thence North 89° 39’ 31” West, 310.73 feet to a point being monumented with a
two inch aluminum cap stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence North 58° 07’ 17” West, 173.56 feet to a point being monumented with a
two inch aluminum cap, stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence North 01° 38’ 29” East, 1108.17 feet to a point on the southerly ROW line
of Interstate 90, said point being monumented with a two inch aluminum cap,
stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence South 79° 59’ 51” East, 431.08 feet along the southerly R-O-W of
Interstate 90 to a point, said point being monumented with a two inch aluminum
cap, stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence South 00° 05’ 38” East, 1126.36 feet to the point of beginning, said
point being monumented with a two inch aluminum cap, stamped PLS 8404, set on a
two foot long 5/8 inch rebar;
Basis of bearing for the above described tract of land being South 79° 59’ 51”
East, for the south R-O-W line of Interstate 90 between Wyoming Highway
Department R-O-W Monuments STA-355+09.17 to STA 372+00, said tract of land
containing 11.669 acres, more or less.














--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




APPENDIX A
ASSIGNMENT CERTIFICATE
In connection with the undersigned’s assignment and transfer to the assignee
identified below of that certain 4.53% Series 2014 First Mortgage Bond due
October 20, 2044 issued by the Company to the undersigned dated
________________:


Assignee’s social security or tax I.D. number: ___________________________
Assignee’s name: _____________________________
Assignee’s address and zip code: ___________________________
___________________________
___________________________
the undersigned hereby certifies that such 4.53% Series 2014 First Mortgage Bond
due October 20, 2044 is being transferred as specified below:
CHECK ONE
(1) ☐    to the Company or a subsidiary thereof;
(2) ☐    pursuant to an effective registration statement under the Securities
Act of 1933; or
(3) ☐    pursuant to an exemption from the registration requirements of the
Securities Act of 1933.
Unless one of items (1) through (3) above is checked, the Trustee or Registrar
will refuse to register the above-referenced 4.53% Series 2014 First Mortgage
Bond due October 20, 2044 in the name of any person other than the registered
holder thereof; provided, however, that if item (3) is checked, the Company may
reasonably require, prior to the registration of any such transfer of the 4.53%
Series 2014 First Mortgage Bond due October 20, 2044, additional information to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
of 1933.
If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register the 4.53% Series 2014 First Mortgage Bond due
October 20, 2044 in the name of any person other than the holder thereof unless
and until the conditions to any such transfer of registration set forth therein
and in the Second Supplemental Indenture shall have been satisfied.




--------------------------------------------------------------------------------




Signed: ___________________________________
Name of Holder:____________________________
Name of Signatory:__________________________
Title of Signatory:___________________________
Dated:___________________








